Action for damages for personal injuries sustained by plaintiff, a freight train conductor of the Bush Terminal Company, as a consequence of his striking a pole of the defendant company adjacent to defendant’s tracks, upon which a freight train, of which plaintiff was conductor, was being operated. While the freight train was in motion, and while the plaintiff, by means of a ladder, was descending from the roof of one of the cars, the car, owing to the defective condition of the roadbed and rails, gave an extra or unusual lurch, tilting the car towards the pole, thus narrowing the already close clearance between the pole and the car and bringing the plaintiff in contact with it. Judgment for plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.